Case
 Case1:19-cv-00055-RAL Document
      2:05-mc-02025 Document    1-1 Filed
                             198-1   Filed03/04/19
                                           03/04/19 Page
                                                     Page11ofof17
                                                                17
Case
 Case1:19-cv-00055-RAL Document
      2:05-mc-02025 Document    1-1 Filed
                             198-1   Filed03/04/19
                                           03/04/19 Page
                                                     Page22ofof17
                                                                17
Case
 Case1:19-cv-00055-RAL Document
      2:05-mc-02025 Document    1-1 Filed
                             198-1   Filed03/04/19
                                           03/04/19 Page
                                                     Page33ofof17
                                                                17
Case
 Case1:19-cv-00055-RAL Document
      2:05-mc-02025 Document    1-1 Filed
                             198-1   Filed03/04/19
                                           03/04/19 Page
                                                     Page44ofof17
                                                                17
Case
 Case1:19-cv-00055-RAL Document
      2:05-mc-02025 Document    1-1 Filed
                             198-1   Filed03/04/19
                                           03/04/19 Page
                                                     Page55ofof17
                                                                17
Case
 Case1:19-cv-00055-RAL Document
      2:05-mc-02025 Document    1-1 Filed
                             198-1   Filed03/04/19
                                           03/04/19 Page
                                                     Page66ofof17
                                                                17
Case
 Case1:19-cv-00055-RAL Document
      2:05-mc-02025 Document    1-1 Filed
                             198-1   Filed03/04/19
                                           03/04/19 Page
                                                     Page77ofof17
                                                                17
Case
 Case1:19-cv-00055-RAL Document
      2:05-mc-02025 Document    1-1 Filed
                             198-1   Filed03/04/19
                                           03/04/19 Page
                                                     Page88ofof17
                                                                17
Case
 Case1:19-cv-00055-RAL Document
      2:05-mc-02025 Document    1-1 Filed
                             198-1   Filed03/04/19
                                           03/04/19 Page
                                                     Page99ofof17
                                                                17
Case
 Case1:19-cv-00055-RAL Document
      2:05-mc-02025 Document    1-1 Filed
                             198-1   Filed03/04/19
                                           03/04/19 Page
                                                     Page10
                                                          10ofof17
                                                                 17
Case
 Case1:19-cv-00055-RAL Document
      2:05-mc-02025 Document    1-1 Filed
                             198-1   Filed03/04/19
                                           03/04/19 Page
                                                     Page11
                                                          11ofof17
                                                                 17
Case
 Case1:19-cv-00055-RAL Document
      2:05-mc-02025 Document    1-1 Filed
                             198-1   Filed03/04/19
                                           03/04/19 Page
                                                     Page12
                                                          12ofof17
                                                                 17
Case
 Case1:19-cv-00055-RAL Document
      2:05-mc-02025 Document    1-1 Filed
                             198-1   Filed03/04/19
                                           03/04/19 Page
                                                     Page13
                                                          13ofof17
                                                                 17
Case
 Case1:19-cv-00055-RAL Document
      2:05-mc-02025 Document    1-1 Filed
                             198-1   Filed03/04/19
                                           03/04/19 Page
                                                     Page14
                                                          14ofof17
                                                                 17
Case
 Case1:19-cv-00055-RAL Document
      2:05-mc-02025 Document    1-1 Filed
                             198-1   Filed03/04/19
                                           03/04/19 Page
                                                     Page15
                                                          15ofof17
                                                                 17
Case
 Case1:19-cv-00055-RAL Document
      2:05-mc-02025 Document    1-1 Filed
                             198-1   Filed03/04/19
                                           03/04/19 Page
                                                     Page16
                                                          16ofof17
                                                                 17
Case
 Case1:19-cv-00055-RAL Document
      2:05-mc-02025 Document    1-1 Filed
                             198-1   Filed03/04/19
                                           03/04/19 Page
                                                     Page17
                                                          17ofof17
                                                                 17
